Citation Nr: 0503051	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from June 1978 to August 1994.

This appeal comes before the Board of Veterans' appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
that is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In this regard VA contacted the veteran in March 2000 to 
schedule an audiological examination to determine whether he 
had any hearing loss disability as defined by VA (see 
38 C.F.R. § 3.385 (2004)) that was related to his military 
service.  In a March 200 report of contact, however, the 
appellant told VA that he received a rating decision in 
November 1999 which denied service connection for a right ear 
hearing loss, and that was the reason for his refusal to 
report for the examination.  

The Board cannot tell from the above conversation whether the 
veteran intended to withdraw his appeal, whether he wished to 
continue the appeal but is unwilling to show for a VA 
examination, or whether he is aware that the medical evidence 
obtained at a VA audiological examination could lead to an 
allowance of the benefit sought on appeal.  Therefore, a 
remand is required to seek clarification on these points.  If 
the veteran is not withdrawing his appeal the RO should 
schedule another audiological examination.  38 C.F.R. § 19.19 
(2004). 

If the veteran fails to show for any scheduled VA examination 
without good cause he must be advised that the Board will 
review the claim under the provisions of 38 C.F.R. § 3.655 
(2004).  

Further, where evidence requested in connection with an 
original claim, a claim for an increase, or to reopen, or for 
the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned, and benefits may not be 
paid earlier than the date of filing of a new claim.  38 
C.F.R. § 3.158(a) (2004).  Accordingly, the veteran is on 
notice that his failure to appear for a necessary VA 
examination may be construed by VA as a constructive 
abandonment of his claim.  See 38 C.F.R. §§ 3.158, 3.330 
(2004); Hyson v. Brown, 5 Vet. App. 262 (1993).

Lastly, the veteran is hereby notified that the duty to 
assist is not always a one-way street.  If he wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991).  While VA has a duty to assist him in the 
development of his claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
help in the adjudication of his claim by showing up for his 
VA examination.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to help him.  Hyson.  

Given the above development and VA's duty to notify the 
veteran of what part of that evidence is to be provided by 
him and what part VA will attempt to obtain for him, on 
remand, the RO should continue to provide him with updated 
VCAA notices.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must contact the veteran and 
ask whether his March 2000 statement to 
VA was an expression of an intent to 
withdraw his appeal.  

a.  If the appellant has withdrawn 
his claim the RO should close out 
the appeal.

b.  If he did not, the RO should ask 
the veteran if he is willing to 
appear for a VA examination to 
obtain needed medical opinion 
evidence as to the relationship 
between current right ear hearing 
loss and military service.  

2.  If the veteran expresses a 
willingness to report for a VA 
examination, the RO should schedule an 
audiological examination.  The claims 
folders are to be made available to the 
examiner for review in conjunction with 
the examination.  After a review of the 
evidence and examination of the veteran, 
the examiner should opine whether it is 
at least as likely as not that a right 
ear hearing loss, as that term is defined 
by VA, was caused and/or aggravated by 
his military service.

3.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO must thereafter review the 
claims files and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with in Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  In this regard, the RO 
should notifying the veteran of the 
specific evidence needed to substantiate 
the claim of entitlement to service 
connection for right ear hearing loss.  
The letter must: (1) notify the claimant 
of the information and evidence not of 
record that is necessary to substantiate 
his claim including medical evidence of a 
relationship between current right ear 
hearing loss and military service; (2) 
notify him of the information and 
evidence that VA will seek to provide 
including a medical opinion as to the 
relationship between any current right 
ear hearing loss and military service; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide all 
pertinent evidence in his possession that 
has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

5.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  If the veteran 
fails to report for any VA examination 
without good cause, the Supplemental 
Statement of the Case should reference 
38 C.F.R. §§ 3.158, 3.655 and the 
decision in Wood.  They should then be 
afforded an applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


